DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The paragraph [0001] of the specification should be updated to include the current status and the patent numbers of the priority applications. 
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities: “the second notification frequency greater than the first notification frequency” should be “the second notification being frequency greater than the first notification frequency”.  
Claims 2-7, 9-14, 16-20 are objected to because of the following informalities: “method of Claim” which should be changed to “method of claim”. The letter “C” in the word “claim” does not need to be capitalized. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 20180042542 granted to Cronin et al. (hereinafter “Cronin”) in view of U.S. Patent Number 9788777 issued to Knight (hereinafter “Knight”).
Regarding claim 1, Cronin discloses a method for tracking emotions of a user comprising (abstract, para 0004, “methods for remotely monitoring the emotional well-being of a patient with a wearable device”): prompting to the user to recite a story from a set of stories associated with a first target emotion (para 0004, 0031 “monitoring speech pattern data from the speech sensor”; it is noted that “story” and “target emotion” has not been identified/required by the claim, therefore under its broadest reasonable interpretation, any speech presented by the user could be considered to be the story recited by the user including a targeted emotion); during a first time period: initiating a recording of the user reciting the story (para 0004, 0031 “monitoring speech pattern data from the speech sensor”); accessing a first timeseries of biosignal data recorded during recitation of the story by the user and comprising a first biosignal value (para 0004, 0031 “monitoring body sensor data from the body sensors.”); [determining] from voice signals in the recording, a first instance of the first target emotion exhibited by the user while reciting the story and derived from speech of the user detected in the recording (para 0004 “a wearable device can accurately and quickly detect a variety of different emotional illnesses, such as depression, anxiety, and stress, thereby providing a caregiver with a more accurate assessment of patient emotional well-being”); deriving a set of correlations between changes in biosignal data, represented in the first timeseries of biosignal data, and concurrent emotion markers in the first timeseries of emotion markers (para 0004-0005, 0031 “correlating speech patterns and other audio data with one or more additional sensor readings from the body sensors to detect poor emotional well-being…comparing the speech pattern data and the body sensor data to an alert database having a plurality of emotional well-being alerts”); generating an emotion model configured to predict emotions of the user based on biosignals of the user based on the set of correlations (para 0031, 0048 “alert matrix 400”); and during a second time period, detecting a second instance of the first target emotion exhibited by the user based on a second timeseries of biosignal data and the emotion model (please note that since the process is continued over time and time ramps are timed segments, the examiner understands the timed segments of bio signal to be the time series as claimed here; figs 7A-B). Cronin fails to explicitly disclose emotion markers extracted from the voice recording.
Knight teaches prompt[ing] to the user to orally recite a story associated with a first target emotion (Col 10, lines 9-28 “The example training data 135 of the illustrated example of FIG. 1 provides initial metrics (classification data with known emotion(s) and/or mood(s) labeled therein) to be used by the classification engine 130 when creating the mood model.” Col. 27 lines 1-7. please note that the examiner understands that the recited story could be a pre-recorded data used to calibrate/classify the mood model.) a second instance of the first target emotion exhibited by the user based on the second timeseries of biosignal data and the first emotion model (Col 10, lines 9-28 “samples evoke multiple emotions at the same time….or only one emotion”; the examiner understands that the same emotion could be monitored to have been evoked multiple times as well as the “the training data indicates an intensity of a given emotion and/or mood.”). Using known audio that is known to elicit an emotion to the classification would allow the device to validate, modify and update the model since the known audio is known to elicit a certain emotion and/or mood (Col. 10, lines 48-59). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Cronin with the teachings of Knight to utilize emotion-specific classification that would provide the predictable result of validating the prediction against the semantic emotion/mood map and/or the emotion/mood classification stored in the mood reference database to determine if the mood model is functioning accurately (Col. 11, lines 16-20).

Regarding claim 2, Cronin as modified by Knight (hereinafter “modified Knight”) renders the method of Claim 1 obvious as recited hereinabove, Cronin discloses wherein accessing the first timeseries of biosignal data comprises accessing a first set of biosignal data recorded by a set of sensors integrated into a wearable device worn by the user (para 0031-0032 “a wearable device having a speech sensor and body sensors”); further comprising, accessing a user profile characteristic of a generic user including a threshold range for biosignal data (para 0051); in response to the first set of biosignal data falling within the threshold range for biosignal data, storing the biosignal data as a baseline biosignal data for the user (para 0032 “The exemplary wearable device memory databases can include a speech database 226 for storing recorded speech data, a sensor database 228 for storing data from sensors other than speech sensors, and an alert database 230 which can include various predetermined combinations of sensor data and speech pattern data that suggest a patient's wellbeing is compromised and an alert is required.); and in response to the first set of biosignal data falling outside the threshold range for biosignal data, executing a diagnostic test on the set of sensors to verify functionality of the wearable device (para 0032 “alarm”; it is noted that the claim does not require any details regarding what it considers to be the diagnostic test and who/what performs this test).  


Regarding claim 3, modified Cronin renders the method of Claim 1 obvious as recited hereinabove, Cronin discloses further comprising, accessing a first generic emotion model associated with the first target emotion; and " wherein generating the emotion model comprises aggregating the first emotion marker with the first generic emotion model for the first target emotion to generate a user-specific emotion model for the first target emotion based on the set of correlations (para 0049 “these minimum values are provided merely by way of example and can be varied, for example, to tailor the alert to the user's specific baseline vitals,”).  

Regarding claim 4, modified Cronin renders the method of Claim 1 obvious as recited hereinabove, Cronin discloses further comprising: " in response to detecting the second instance of the first target emotion based on the second timeseries of biosignal data, notifying the user of the second instance of the first target emotion (para 0031 “sending an alert message; Fig 7A; the examiner understands that emotions are continuous and can be determined as time segments);" retrieving a coaching protocol associated with the first target emotion, the coaching protocol comprising a set of coaching activities to alter an emotional state of the user; and " prompting the user to complete the coaching protocol at a mobile device (para 0035, 0048 “intervention by one or more of the wearable devices 202, via user alert GUI 242, and one or more caregivers, is desired.”; para 0058 and 0060 “initiate a communication request with a specified caregiver”).  

Regarding claim 5, modified Cronin renders the method of Claim 1 obvious as recited hereinabove, Cronin discloses further comprising: " recording a video of the user reciting the story via a camera integrated into a mobile device (para 0038); Knight teaches detecting a set of facial gestures in the video characterizing the first target emotion ; " extracting a second timeseries of emotion markers from the video, the second timeseries of emotion markers comprising emotion markers descriptive of the first instance of the first target emotion in the video exhibited by the user while reciting the story and derived from the facial gestures; " deriving a second set of correlations between changes in biosignal data, represented in the first timeseries of biosignal data, and concurrent emotion markers in the second timeseries of emotion markers; and " calibrating the emotion model based on the second set of correlations (col. 29, ll 65-col 30, ll 8; col 49, ll 64, col 50-7 “user mood detector 1730 monitors for facial expressions and facial action coding. The example user mood detector 1730 monitors the user via, for example a camera-based device such as a camera of the media device 160. However, any other method of identifying an emotion and/or mood of a user may additionally or alternatively be used”) Knight teaches that the model can be modified during and/or after the mood model creation process (col 26, ll 10-15).

Regarding claim 6, modified Cronin renders the method of Claim 1 obvious as recited hereinabove, knight further comprising, during a third time period: * accessing a third timeseries of biosignal data (please note that since the process is continued over time and time ramps are timed segments, the examiner understands the timed segments of bio signal to be the time series as claimed here; figs 7A-B); receiving a manual input from the user specifying a third instance of the first target emotion (col 29, ll 65-67 “the user may be requested to transmit a picture of their face, state a current mood, enter their current mood via an input device such as a keypad or a touchscreen, etc”); " in response to receiving the manual input, generating a second emotion marker descriptive of the third instance of the first target emotion; and " calibrating the emotion model based on the third timeseries of biosignal data and the second emotion marker (col 26, ll 10-15).  

Regarding claim 7, modified Cronin renders the method of Claim 1 obvious as recited hereinabove, Cronin discloses further comprising, during a third time period: " detecting a change from the first target emotion to a second target emotion; and " generating an emotion change marker corresponding to a type of emotional change for a period in the recording indicating the change from the first target emotion to the second target emotion (Fig. 7A showing biosignal changes in the first emotion-labeled time series).  


Regarding claim 8, Cronin discloses a method for tracking emotions of a user (abstract, para 0004, “methods for remotely monitoring the emotional well-being of a patient with a wearable device”) comprising: " prompting to the user to recite a personal story associated with a first target emotion (para 0004, 0031 “monitoring speech pattern data from the speech sensor”; it is noted that “story” and “target emotion” has not been identified/required by the claim, therefore under its broadest reasonable interpretation, any speech presented by the user could be considered to be the story recited by the user including a targeted emotion); " during a first time period: o initiating an electronic recording of the user reciting the personal story (para 0004, 0031 “monitoring speech pattern data from the speech sensor”); o accessing a first timeseries of biosignal data recorded during recitation of the personal story by the user and comprising a first biosignal value  (para 0004, 0031 “monitoring body sensor data from the body sensors.”); o [determining]  from voice signals in the electronic recording, the first timeseries of emotion markers comprising a first emotion marker descriptive of a first instance of the first target emotion exhibited by the user while reciting the personal story and derived from speech of the user detected in the recording (para 0004 “a wearable device can accurately and quickly detect a variety of different emotional illnesses, such as depression, anxiety, and stress, thereby providing a caregiver with a more accurate assessment of patient emotional well-being”); o deriving a set of correlations between changes in biosignal data, represented in the first timeseries of biosignal data, and concurrent emotion markers in the first timeseries of emotion markers (para 0004-0005, 0031 “correlating speech patterns and other audio data with one or more additional sensor readings from the body sensors to detect poor emotional well-being…comparing the speech pattern data and the body sensor data to an alert database having a plurality of emotional well-being alerts”); o generating an emotion model configured to detect instances of the first target emotion of the user based on the set of correlations (para 0031, 0048 “alert matrix 400”); and * during a second time period, detecting a second instance of the first target emotion exhibited by the user based on a second timeseries of biosignal data and the emotion model (please note that since the process is continued over time and time ramps are timed segments, the examiner understands the timed segments of bio signal to be the time series as claimed here; figs 7A-B). Cronin fails to explicitly disclose emotion markers extracted from the voice recording.
Knight teaches prompt[ing] to the user to orally recite a story associated with a first target emotion (Col 10, lines 9-28 “The example training data 135 of the illustrated example of FIG. 1 provides initial metrics (classification data with known emotion(s) and/or mood(s) labeled therein) to be used by the classification engine 130 when creating the mood model.” Col. 27 lines 1-7. please note that the examiner understands that the recited story could be a pre-recorded data used to calibrate/classify the mood model.) a second instance of the first target emotion exhibited by the user based on the second timeseries of biosignal data and the first emotion model (Col 10, lines 9-28 “samples evoke multiple emotions at the same time….or only one emotion”; the examiner understands that the same emotion could be monitored to have been evoked multiple times as well as the “the training data indicates an intensity of a given emotion and/or mood.”). Using known audio that is known to elicit an emotion to the classification would allow the device to validate, modify and update the model since the known audio is known to elicit a certain emotion and/or mood (Col. 10, lines 48-59). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Cronin with the teachings of Knight to utilize emotion-specific classification that would provide the predictable result of validating the prediction against the semantic emotion/mood map and/or the emotion/mood classification stored in the mood reference database to determine if the mood model is functioning accurately (Col. 11, lines 16-20).


Regarding claim 9, modified Cronin renders the method of Claim 8 obvious as recited hereinabove, Cronin discloses further comprising, generating a first emotion-labeled timeseries of biosignal data by labeling the first timeseries of biosignal data with the first timeseries of emotion markers, the first emotion-labeled timeseries of biosignal data comprising the first biosignal value labeled with the first emotion marker (para 0004 “correlating speech patterns and other audio data with one or more additional sensor readings from the body sensors to detect poor emotional well-being. By correlating user speech data with other body sensor readings, a wearable device can accurately and quickly detect a variety of different emotional illnesses, such as depression, anxiety, and stress”; fig. 7).  

Regarding claim 10, modified Cronin renders the method of Claim 9 obvious as recited hereinabove, Knight teaches further comprising: " accessing the first emotion-labeled timeseries of biosignal data; " detecting a first instance of the first target emotion in the first emotion-labeled timeseries of biosignal data based on the emotion model; " assigning a first confidence score to the first instance of the first target emotion; " in response to the first confidence score exceeding a threshold confidence score, calibrating the emotion model based on the first instance of the target emotion; " detecting a second instance of the first target emotion in the first emotion-labeled timeseries of biosignal data based on the emotion model; " assigning a second confidence score to the second instance of the first target emotion; and " in response to the second confidence score exceeding the threshold confidence score, calibrating the emotion model based on the second instance of the first target emotion (Col 25, lls 34- col 26, ll 2, “weighting values” is considered to be the “confidence score” assigned, which allows for identifying the intensity of emotion and distinguishing between emotions). 

Regarding claim 11, modified Cronin renders the method of Claim 8 obvious as recited hereinabove, Knight teaches further comprising: " assigning an emotion intensity to each emotion marker in the first timeseries of emotion markers; " detecting the second instance of the first target emotion at a first emotion intensity; " monitoring the second instance of the first target emotion at a first frequency; " detecting a third instance of the first target emotion at a second emotion intensity; " in response to detecting that the second emotion intensity exceeds the first emotion intensity, monitoring the third instance of the first target emotion at a second frequency greater than the first frequency; and " calibrating the emotion model according to the second emotion intensity of the second instance of the first target emotion (Col 15, lines 43-59 “verify[ing] that the generated samples still convey the intended emotion…to confirm a degree of the emotion conveyed…rate a happiness of a sample on a scale of zero to ten… samples identified as evoking a particular emotion are added to the training set”).  

Regarding claim 12, modified Cronin renders the method of Claim 8 obvious as recited hereinabove, Knight teaches further comprising: * prompting the user to recite the personal story for a duration of time set by a timer; and * in response to detecting absence of speech by the user for a time period during the duration of time, prompting the user to continue reciting the personal story until expiration of the timer (col. 52, ll 61-col 53, ll 19; “continues until an advertisement is selected that evokes an emotion and/or mood matching the emotion and/or mood of the primary media”).  

Regarding claim 13, modified Cronin renders the method of Claim 8 obvious as recited hereinabove, Cronin discloses further comprising: " for the first target emotion, generating a first notification to the user indicating the first instance of the first target emotion at a first frequency associated the first target emotion; " detecting a change from the first target emotion to a second target emotion; and " for the second target emotion, generating a second notification to the user indicating the first instance of the second target emotion at a second notification frequency associated the second target emotion, the second notification frequency greater than the first notification frequency (para 0031 “alert database having a plurality of emotional well-being alerts. And at step 120, the method can include sending an alert message to a caregiver when the speech pattern data and the body sensor data trigger at least one of the emotional well-being alerts, indicating the user's emotional well-being is compromised.”).  

Regarding claim 14, modified Cronin renders the method of Claim 8 obvious as recited hereinabove, Cronin discloses further comprising: " in response to detecting an audio signal specifying that a user has begun speaking, initiating the electronic recording of the user reciting the personal story; and " in response to detecting cessation of the personal story recited by the user, stopping the electronic recording (para 0032 “The exemplary wearable device memory databases can include a speech database 226 for storing recorded speech data”)  

Regarding claim 15, Cronin discloses method for tracking emotions of a user comprising (abstract, para 0004, “methods for remotely monitoring the emotional well-being of a patient with a wearable device”): * prompting to the user to recite a story describing a user experience and predicted to elicit a first target emotion (para 0004, 0031 “monitoring speech pattern data from the speech sensor”; it is noted that “story” and “target emotion” has not been identified/required by the claim, therefore under its broadest reasonable interpretation, any speech presented by the user could be considered to be the story recited by the user including a targeted emotion); " during a first time period: o accessing an electronic recording of the user reciting the story (para 0004, 0031 “monitoring speech pattern data from the speech sensor”); o identifying a first timeseries of biosignal data in the electronic recording and comprising a first biosignal value (para 0004, 0031 “monitoring body sensor data from the body sensors.”); o [determining] from voice signals in the electronic recording, the first timeseries of emotion markers comprising a first emotion marker descriptive of a first instance of the first target emotion and derived from speech of the user detected in the electronic recording (para 0004 “a wearable device can accurately and quickly detect a variety of different emotional illnesses, such as depression, anxiety, and stress, thereby providing a caregiver with a more accurate assessment of patient emotional well-being”); o deriving a set of correlations between changes in biosignal data, represented in the first timeseries of biosignal data, and concurrent emotion markers in the first timeseries of emotion markers (para 0004-0005, 0031 “correlating speech patterns and other audio data with one or more additional sensor readings from the body sensors to detect poor emotional well-being…comparing the speech pattern data and the body sensor data to an alert database having a plurality of emotional well-being alerts”); o accessing an emotion model to predict emotions of the user based on biosignals of the user based on the set of correlations (para 0031, 0048 “alert matrix 400”); and " during a second time period, detecting a second instance of the first target emotion exhibited by the user based on a second timeseries of biosignal data and the emotion model (please note that since the process is continued over time and time ramps are timed segments, the examiner understands the timed segments of bio signal to be the time series as claimed here; figs 7A-B). Cronin fails to explicitly disclose emotion markers extracted from the voice recording.
Knight teaches prompt[ing] to the user to orally recite a story associated with a first target emotion (Col 10, lines 9-28 “The example training data 135 of the illustrated example of FIG. 1 provides initial metrics (classification data with known emotion(s) and/or mood(s) labeled therein) to be used by the classification engine 130 when creating the mood model.” Col. 27 lines 1-7. please note that the examiner understands that the recited story could be a pre-recorded data used to calibrate/classify the mood model.) a second instance of the first target emotion exhibited by the user based on the second timeseries of biosignal data and the first emotion model (Col 10, lines 9-28 “samples evoke multiple emotions at the same time….or only one emotion”; the examiner understands that the same emotion could be monitored to have been evoked multiple times as well as the “the training data indicates an intensity of a given emotion and/or mood.”). Using known audio that is known to elicit an emotion to the classification would allow the device to validate, modify and update the model since the known audio is known to elicit a certain emotion and/or mood (Col. 10, lines 48-59). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Cronin with the teachings of Knight to utilize emotion-specific classification that would provide the predictable result of validating the prediction against the semantic emotion/mood map and/or the emotion/mood classification stored in the mood reference database to determine if the mood model is functioning accurately (Col. 11, lines 16-20).

Regarding claim 16, modified Cronin renders the method of Claim 15 obvious as recited hereinabove, Cronin discloses further comprising: * in response to detecting the second instance of the first target emotion: prompting the user to define a trigger event associated with the first target emotion; o predicting a third instance of the first target emotion based on the trigger event; and o in response to identifying the third instance of the first target emotion (Col. 9, 49-67 “identifies a particular sample or group of samples (e.g., media such as pre-recorded music, pre-verbal utterances, etc.) as evoking one or more known emotion(s)… the training set is tagged as indicative of different emotions based on a survey based assessment from one or more individuals”), generating a prompt to the user to complete a coaching activity associated with the first target emotion (para 0035, 0048 “intervention by one or more of the wearable devices 202, via user alert GUI 242, and one or more caregivers, is desired.”; para 0058 and 0060 “initiate a communication request with a specified caregiver”).     
Regarding claim 17, modified Cronin renders the method of Claim 15 obvious as recited hereinabove, Cronin discloses " further comprising, accessing a first generic emotion model associated with the first target emotion; and " wherein generating the emotion model comprises aggregating the first emotion marker with the first generic emotion model for the first target emotion to generate a user-specific emotion model for the first target emotion based on the set of correlations (Fig. 1, Col. 9, lls 49-67 “The example training data 135 of the illustrated example of FIG. 1 provides initial metrics (e.g., classification data with known emotion(s) and/or mood(s) labeled therein) to be used by the classification engine 130 when creating the mood model”).  

Regarding claim 18, modified Cronin renders the method of Claim 15 obvious as recited hereinabove, Cronin discloses further comprising: " assigning an emotion intensity to each emotion marker in the first timeseries of emotion markers; " detecting the second instance of the first target emotion at a first emotion intensity; " monitoring the second instance of the first target emotion at a first frequency; " detecting a third instance of the first target emotion at a second emotion intensity; " in response to detecting that the second emotion intensity exceeds the first emotion intensity, monitoring the third instance of the first target emotion at a second frequency greater than the first frequency; and " calibrating the emotion model according to the second emotion intensity of the second instance of the first target emotion (Col, 9, ll 49-Col. 10, ll 14 “the training set is tagged as indicative of different emotions based on a survey based assessment from one or more individuals. In some examples, the training data indicates an intensity of a given emotion and/or mood. In examples disclosed herein, an emotional intensity and/or emotion score is representative of an intensity of a given emotion. In examples disclosed herein, emotional intensity is rated on a scale of zero to ten (0-10)”). 


Regarding claim 19, modified Cronin renders the method of Claim 15 obvious as recited hereinabove, Cronin discloses further comprising: " accessing a generic emotion model comprising a set of generic emotion markers  (Fig. 1, Col. 9, lls 49-67 “The example training data 135 of the illustrated example of FIG. 1 provides initial metrics (e.g., classification data with known emotion(s) and/or mood(s) labeled therein) to be used by the classification engine 130 when creating the mood model”); Cronin discloses monitoring for the set of generic emotion markers via the wearable device worn by the user reciting the story (para 0035, 0048 “intervention by one or more of the wearable devices 202, via user alert GUI 242, and one or more caregivers, is desired.”); " in response to detecting an instance of the first target emotion, classified by a change in the first timeseries of biosignal data exceeding a biosignal change threshold, prior to a completion of the electronic recording, terminating the electronic recording; and " in response to terminating the electronic recording, transmitting the voice recording to a remote server for extraction of the first timeseries of emotion markers from the voice recording descriptive of the first target emotion exhibited by the user; and " notifying the user that the voice recording has stopped (Fig. 2, wearable display 216, wearable communication 210, etc.).  

Regarding claim 20, modified Cronin renders the method of Claim 15 obvious as recited hereinabove, Cronin discloses further comprising: " in response to detecting the second instance of the first target emotion based on the second timeseries of biosignal data, notifying the user of the second instance of the first target emotion (para 0031 “sending an alert message; Fig 7A; the examiner understands that emotions are continuous and can be determined as time segments); " retrieving a coaching protocol associated with the first target emotion, the coaching protocol comprising a set of coaching activities to alter an emotional state of the user; and " prompting the user to complete the coaching activity at a mobile device (para 0035, 0048 “intervention by one or more of the wearable devices 202, via user alert GUI 242, and one or more caregivers, is desired.”; para 0058 and 0060 “initiate a communication request with a specified caregiver”).   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7, 9, 16, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 14, 23 and 25 of copending Application No. 16460105, filed 07/02/2019 ,now U.S. Patent No 11410682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims here and the claims of the parent application are directed to a similar method for detecting targeted emotion of a user by recording and analyzing the voice recordings in combination with biosignal data from the user.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With regards to claims 1, 8 and 15 of the instant application, claim 1 of application number16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
 A method for tracking emotions of a user comprising: * prompting to the user to recite a story from a set of stories associated with a first target emotion (claim 1); * during a first time period: o initiating a recording of the user reciting the story (claim 1); o accessing a first timeseries of biosignal data recorded during recitation of the story by the user and comprising a first biosignal value (claim 1); o extracting a first timeseries of emotion markers from voice signals in the recording, the first timeseries of emotion markers comprising a first emotion marker descriptive of a first instance of the first target emotion exhibited by the user while reciting the story and derived from speech of the user detected in the recording (claim 1); o deriving a set of correlations between changes in biosignal data (claim 1), represented in the first timeseries of biosignal data, and concurrent emotion markers in the first timeseries of emotion markers (claim 1); o generating an emotion model configured to predict emotions of the user based on biosignals of the user based on the set of correlations (claim 1); and * during a second time period, detecting a second instance of the first target emotion exhibited by the user based on a second timeseries of biosignal data and the emotion model (claim 1).  
With regards to claim 2 of the instant application, claim 1 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
2. The method of Claim i: " wherein accessing the first timeseries of biosignal data comprises accessing a first set of biosignal data recorded by a set of sensors integrated into a wearable device worn by the user; " further comprising, accessing a user profile characteristic of a generic user including a threshold range for biosignal data; " in response to the first set of biosignal data falling within the threshold range for biosignal data, storing the biosignal data as a baseline biosignal data for the user; and " in response to the first set of biosignal data falling outside the threshold range for biosignal data, executing a diagnostic test on the set of sensors to verify functionality of the wearable device (claim 1).  
With regards to claim 2 of the instant application, claim 25 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
3. The method of Claim 1, " further comprising, accessing a first generic emotion model associated with the first target emotion; and " wherein generating the emotion model comprises aggregating the first emotion marker with the first generic emotion model for the first target emotion to generate a user-specific emotion model for the first target emotion based on the set of correlations (claim 25).  
With regards to claim 4 of the instant application, claim 2 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
4. The method of Claim 1, further comprising: " in response to detecting the second instance of the first target emotion based on the second timeseries of biosignal data, notifying the user of the second instance of the first target emotion; " retrieving a coaching protocol associated with the first target emotion, the coaching protocol comprising a set of coaching activities to alter an emotional state of the user; and " prompting the user to complete the coaching protocol at a mobile device (claim 2).  
With regards to claim 6 of the instant application, claim 14 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
6. The method of Claim 1, further comprising, during a third time period: * accessing a third timeseries of biosignal data; " receiving a manual input from the user specifying a third instance of the first target emotion; " in response to receiving the manual input, generating a second emotion marker descriptive of the third instance of the first target emotion; and " calibrating the emotion model based on the third timeseries of biosignal data and the second emotion marker (claim 14).  
With regards to claim 7 of the instant application, claim 23 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
7. The method of Claim 1, further comprising, during a third time period: " detecting a change from the first target emotion to a second target emotion; and " generating an emotion change marker corresponding to a type of emotional change for a period in the recording indicating the change from the first target emotion to the second target emotion (claim 23).  

With regards to claim 9 of the instant application, claim 1 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
9. The method of Claim 8, further comprising, generating a first emotion-labeled timeseries of biosignal data by labeling the first timeseries of biosignal data with the first timeseries of emotion markers, the first emotion-labeled timeseries of biosignal data comprising the first biosignal value labeled with the first emotion marker (claim 1).  

 With regards to claim 16 of the instant application, claim 1 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
16. The method of Claim 15, further comprising: * in response to detecting the second instance of the first target emotion: o prompting the user to define a trigger event associated with the first target emotion; o predicting a third instance of the first target emotion based on the trigger event; and o in response to identifying the third instance of the first target emotion, generating a prompt to the user to complete a coaching activity associated with the first target emotion (claim 1).  
With regards to claim 17 of the instant application, claim 1 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
17. The method of Claim 15: " further comprising, accessing a first generic emotion model associated with the first target emotion; and " wherein generating the emotion model comprises aggregating the first emotion marker with the first generic emotion model for the first target emotion to generate a user-specific emotion model for the first target emotion based on the set of correlations (claim 1).  
With regards to claim 18 of the instant application, claim 13 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
18. The method of Claim 15, further comprising: " assigning an emotion intensity to each emotion marker in the first timeseries of emotion markers; " detecting the second instance of the first target emotion at a first emotion intensity; " monitoring the second instance of the first target emotion at a first frequency; " detecting a third instance of the first target emotion at a second emotion intensity; " in response to detecting that the second emotion intensity exceeds the first emotion intensity, monitoring the third instance of the first target emotion at a second frequency greater than the first frequency; and " calibrating the emotion model according to the second emotion intensity of the second instance of the first target emotion (claim 13).  
With regards to claim 20 of the instant application, claim 1 of application number 16460105, filed 07/02/2019 ,now U.S. Patent No. 11410682.
20.The method of Claim 15, further comprising: " in response to detecting the second instance of the first target emotion based on the second timeseries of biosignal data, notifying the user of the second instance of the first target emotion; " retrieving a coaching protocol associated with the first target emotion, the coaching protocol comprising a set of coaching activities to alter an emotional state of the user; and " prompting the user to complete the coaching activity at a mobile device (claim 1).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792